Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on September 27, 2021 has been entered and made of record.  Claims 1-18 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the provisional double patenting rejection is withdrawn.
Applicant’s arguments with respect to 103 rejection have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brodt et al. (US Pub. 20170322993) in view of Stickle (US Pat. 10,331,695).
Referring to claim 1, Brodt discloses a system for heterogeneous database replication from a remote server, comprising: 

wherein a capture process is registered to a remote server [fig. 1; par. 106; asynchronous replication process 102 is configured to transfer data from source system 110], wherein the remote server is associated with connection parameters that enable the capture process to make a network connection to the remote server  [fig. 1; pars. 107; distributed system 101 (comprising source system 110, target system 112, and asynchronous replication process 102) is connected by a network, which entails associating source system 110 with connection parameters for connecting to the network] and to receive transaction log events that are indicative of database transactions to modify data at a database associated with the remote server [fig. 1; pars. 58 and 59; transaction statements identifying transactions performed on source database 118 are received from log 120];
wherein the capture process is configured to appear and operate as a replication slave to the remote server... [fig. 1; pars. 3, 58, and 59; note “master” and “slave” terminology as applied to source systems and target systems in replication environments; asynchronous replication process 102 is implemented by apply engine 116 of target system 112, which acts as a “slave” to source system 110]; 
wherein the transaction log events are processed by the capture process operating as the replication slave to the remote server, and output as change data...output for use with one or more target database server or other systems [fig. 1; pars. 58 and 59; the transactions are received by apply engine 116 and applied (after processing) to target system 112].
Brodt does not appear to explicitly disclose use of a process for determining a slave server identifier that enables operation with the remote server; and that the change data is in a canonical format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replication taught by Brodt to include a registration process and data canonization as taught by Stickle. The motivation for doing so would have been to facilitate coordinated data replication in a distributed database environment [Stickle, col. 2, lines 41-66].
Referring to claim 2, Brodt discloses wherein the capture process is registered to operate as a replication slave to the remote server; and wherein the capture process uses a method to be registered as the replication slave to the remote server, and to receive information from that server, including transaction event data [fig. 1; pars. 3, 58, and 59; note “master” and “slave” terminology as applied to replication environments and implementation of asynchronous replication process 102 via capture engine 114 and apply engine 116].
Referring to claim 3, Brodt discloses wherein the environment is a change data capture system, and wherein the transaction log events are written to an output or trail file for use by the change data capture system with the target database server [fig. 1; par. 59; note outputting of the transaction statements from the log].
Referring to claim 4, Brodt discloses wherein the change data capture system is provided at a different computer or on a different network from the remote server [figs. 1 and 2; pars. 57-59, 106, and 120; different modules of the control system can be distributed on different computer systems].
Referring to claim 5, Brodt discloses wherein the remote server is provided within an access-restricted or cloud environment [figs. 1 and 2; pars. 57-59, 106, and 120; the source database is included in the control system (i.e., a distributed database environment)].
Referring to claim 6, Brodt discloses wherein the remote server is a MySQL server [par. 51; note reference to MySQL databases].
Referring to claim 7, see the rejection for claim 1, which incorporates the claimed method. 
Referring to claim 8, see the rejection for claim 2. 
Referring to claim 9, see the rejection for claim 3. 
Referring to claim 10, see the rejection for claim 4. 
Referring to claim 11, see the rejection for claim 5. 
Referring to claim 12, see the rejection for claim 6. 
Referring to claim 13, see at least the rejection for claim 1. Brodt further discloses a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the claimed method [fig. 2, note processor 154 and memory 158].
Referring to claim 14, see the rejection for claim 2. 
Referring to claim 15, see the rejection for claim 3. 
Referring to claim 16, see the rejection for claim 4. 
Referring to claim 17, see the rejection for claim 5. 
Referring to claim 18, see the rejection for claim 6. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157